t c memo united_states tax_court kenneth m and delores j hairston petitioners v commissioner of internal revenue respondent docket no filed date wylie joseph neal for petitioners c glenn mclauglin for respondent memorandum findings_of_fact and opinion thornton judge for taxable years and respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioners’ federal income taxes the primary issue for decision is whether petitioners’ equipment rental_activity constitutes a passive_activity under sec_469 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue findings_of_fact the parties have stipulated some of the facts which are so found when they filed their petition petitioners resided in tulsa oklahoma since petitioners have owned and operated hairston inc hairston a subchapter_c_corporation engaged in the business of leasing heavy construction equipment to third parties during and petitioners were employed full time by hairston during through petitioners purchased in their names eight pieces of heavy construction equipment petitioners’ equipment they leased this equipment to hairston which subleased petitioners’ equipment to its customers end users petitioners entered into a written lease agreement with hairston reflecting the lease of petitioners’ equipment to hairston the lease agreement petitioners’ equipment was essentially the same type of heavy construction equipment that also was owned directly and leased by hairston to its end users throughout and petitioners’ equipment was stored in and subleased from hairston’s rental equipment storage yard where petitioners’ equipment was commingled with hairston’s eguipment as consideration for leasing their equipment to hairston the lease agreement states that petitioners may be paid_by hairston up to percent of hairston’s basic end-user lease ' the entire lease agreement between petitioners and hairston inc provided as follows bquipment lease agreement ken and delores hairston may from time to time purchase equipment by check or personal bank loan and may lease that equipment to hairston inc dba a i m equipment rental a i m rental will assume all responsibility for the leased equipment providing insurance collecting and paying appropriate taxes etc ken and delores may be paid up to of the basic rental rate only excludes tax fuel delivery and p u charges repairs to maintain the equipment may be charged against the amount_paid to ken and delores hairston payments may be paid each quarter or when sufficient revenues have been collected ken and delores will calculate and maintain records and will be responsible for loan re-payments and personal income taxes q4e- charge consequently as compensation_for subleasing petitioners’ equipment to end users hairston was entitled to retain at least percent of the basic rental charge to the end users in addition hairston retained percent of additional end-user fees such as taxes and charges for delivery and fuel pursuant to the lease agreement hairston assumed all responsibility for petitioners’ equipment hairston was required to service and maintain the equipment to provide insurance and to collect and pay any taxes on the equipment hairston was to make or arrange for all repairs and to charge petitioners for the repair costs by subtracting them from the 40-percent portion of the end-user lease payments hairston might otherwise pay to petitioners during and hairston charged petitioners only minimal amounts for repairs on petitioners’ equipment the officers and employees of hairston including petitioners were responsible for supervising and performing maintenance and repairs on petitioners’ equipment and on the equipment owned by hairston for dealing with the end users and for billing and collecting lease payments from end users of the equipment occasionally after hours or on weekends petitioners would check on the status of the equipment they personally owned - - the sublease agreements between hairston and the end users typically had terms of dollar_figure days in and dollar_figure days in all of petitioners’ equipment was leased to end users in the name of and under lease agreements with hairston not with petitioners on their and joint federal_income_tax returns with regard to the lease of their equipment petitioners claimed schedule c ordinary deductions under sec_162 reported rental income from hairston and claimed net losses after depreciation as follows sec_162 year bxpenses rental income net losses dollar_figure dollar_figure dollar_figure big_number big_number ' on audit for respondent charged petitioners with an additional dollar_figure in unreported income from the lease of their equipment to which additional income petitioners agree opinion sec_469 limits the deductibility of losses from certain passsive activities of individual taxpayers generally a passive_activity includes the conduct_of_a_trade_or_business in which the taxpayer does not materially participate in addition rental_activity except certain rental_activity involving real_estate is generally treated as a passive_activity without regard to whether the taxpayer materially participates see sec_469 - - rental_activity is defined as any activity where payments are principally for_the_use_of tangible_property see sec_469 sec_1_469-1t temporary income_tax regs fed reg date petitioners contend that under the applicable temporary regulations their equipment rental_activity qualifies for two exceptions from the above definition of rental_activity first rental_activity will not be treated as such for purposes of sec_469 where the average period of customer use of the property i sec_30 days or less and where significant_personal_services are provided by or on behalf of the owner of the property in connection with making the property available for use by customers see sec_1_469-1t b temporary income_tax regs fed reg date second otherwise passive rental_activity will not be treated as such for purposes of sec_469 where extraordinary_personal_services are provided by or on behalf of the owner of the property in connection with renting the property to customers without regard to the average period of customer use see sec_1_469-1t c temporary income_tax regs fed the temporary regulations provide additional exceptions to the definition of rental_activity but petitioners do not claim that their equipment rental_activity qualifies for any of the additional exceptions see sec_1_469-1t d eb and f temporary income_tax regs fed reg date reg date for this purpose extraordinary_personal_services are provided only if performed by individuals and the customers’ use of the property is incidental to their receipt of the services see sec_1_469-1t v temporary income_tax regs fed reg date the lease agreement had an indefinite term and extended over a number of years petitioners’ equipment was maintained in the equipment yard of hairston and was available for use and sublease by hairston at all times throughout each year under sec_1_469-1 a and d income_tax regs hairston’s right to use petitioners’ equipment is properly treated as one period of customer use extending for the entirety of each taxable_year petitioners contend that they had an agency not a lease relationship with hairston and that they individually should be regarded as the lessors of their equipment to end users for average periods of customer use of less than days petitioners’ contention is contrary to the evidence and is rejected in light of the form of the lease agreement and the course of conduct between petitioners and hairston under oklahoma law the arrangement with regard to petitioners’ equipment constituted a lease from petitioners to hairston ée a transfer of the right of possession and use of property for a term in return for consideration see okla stat tit 12a sec_2a-103 and k --- - accordingly we conclude that the average period of use by hairston of petitioners’ equipment exceeded days on this score alone petitioners fail to satisfy the requirements of the first exception described above moreover the evidence does not establish that petitioners in their individual capacities provided either significant or extraordinary_personal_services in connection with making their equipment available for use either by petitioners’ customer namely hairston or for use by hairston’s customers under the subleases under the terms of the lease agreement between petitioners and hairston petitioners individually had little or no responsibility for upkeep and maintenance of the equipment rather hairston assumed all responsibility for the equipment the services of petitioners as officers and employees of hairston in maintaining all of the equipment and in handling subleases of the equipment to end users do not qualify as services of petitioners or as services rendered on behalf of petitioners as owners of the equipment under the lease agreement with hairston petitioners were not obligated as owners of the equipment to provide any services to hairston or end users any services that petitioners might have performed as hairston officers or employees were unrelated to petitioners’ obligations as owners of the equipment --- - in any event no credible_evidence supports petitioners’ contention that significant or extraordinary services were performed either by them or on their behalf as owners of the equipment personal services were not a dominant or significant aspect of either the equipment rental relationship between petitioners and hairston or of the relationship between hairston and end users see frank v commissioner tcmemo_1996_177 the evidence does not establish that the type frequency and value of the services that were provided to end users by petitioners as owners of the equipment or as officers and employees of hairston were significant in comparison to the value of the use of the equipment by end users see sec_1 1t e iv and v temporary income_tax regs fed reg date petitioners cite a portion of the legislative_history of sec_469 which describes a short-term rental of automobiles as not constituting a rental_activity under sec_469 where the lessor furnishes significant services see s rept at -- - 1986_3_cb_1 this legislative_history provides petitioners little support as previously discussed petitioners provided no significant services in their capacities as lessors to hairston or as owners of the equipment moreover their property rentals were not short term since their lease of their heavy construction equipment to hairston was for an indefinite term petitioners’ equipment rental_activity constitutes a passive rental_activity subject_to the loss limitations of sec_469 decision will be entered for respondent the senate report states in pertinent part for example an activity consisting of the short- term leasing of motor vehicles where the lessor furnishes services including maintenance of gas and oil oil changing and lubrication and engine and body repair is not treated as a rental_activity by contrast furnishing a boat under a bare boat charter or a plane under a dry lease 1ie without pilot fuel or oil constitutes a rental_activity under the passive loss rule because no significant services are performed in connection with providing the property s rept pincite 1986_3_cb_1
